Title: From Thomas Jefferson to Cambray, 29 May 1788
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de


          
            
              Sir
            
            Paris May 29. 1788.
          
          The laws of the United states give no credit to the legalisation of an instrument of writing by their foreign ministers. They require that they should be legalised by affixing to them the seal of the city where the instrument is executed or acknoleged. On receiving your letter therefore, I sent the instrument it contained to your house with directions to the person having charge of your affairs there to apply to the Prevot des Marchands de Paris to legalise it and to affix the seal of his office. If I have not done exactly the thing you desired, it was to avoid you the disappointment of having your letters of procuration sent back from America for want of a due legalisation. I have the honor to be with sentiments of the most perfect esteem & attachment Sir Your most obedient & most humble servant,
          
            Th: Jefferson
          
        